Citation Nr: 1826224	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  08-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the second digit of the right hand, to include as secondary to service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.

2.  Entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.

(The issues of entitlement to an increased rating for anxiety disorder and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anxiety disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to January 1983, with additional subsequent National Guard service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for the third metacarpal phalangeal joint (the ring finger) of the right hand, but denied service connection for the adjacent second digit (the middle or long finger) on the same hand.

The Board remanded the issues on appeal for additional development in June 2011 and February 2015. The directives having been substantially complied with for the increased rating claim, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The remand compliance for the service connection claim is inadequate, and the appeal must be remanded again.  Id.

The Veteran testified at a hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991).  Here, the Veteran will receive a separate Board decision dated April 2018 that dealt with the issues of TDIU and SMC, along with an appeal for an increased rating for the Veteran's anxiety disorder.  Thus, it will not be discussed here.

The issue of service connection for a disability of the second digit of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period on appeal, traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand is manifested by no pain, no pain with movement, no reduced movement of the right ring finger, and no grip weakness; there are no findings that more nearly approximate major or minor hand ring finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.


CONCLUSION OF LAW

The criteria for a compensable evaluation for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5226 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (2012); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Traumatic Degenerative Osteoarthritis Third Metacarpal Phalangeal Joint of the Right Hand -Legal Standards

The Veteran is seeking a compensable rating for his service-connected traumatic degenerative osteoarthritis third metacarpal phalangeal joint of the right hand.  The Veteran is rated under Diagnostic Codes 5010-5226.  For Diagnostic Code 5010, arthritis due to trauma, 38 C.F.R. § 4.71a directs it to be rated as Diagnostic Code 5003 for degenerative arthritis.   

For DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as follows:  a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent is assigned for X-ray evidence that shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a.

The Veteran's traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand is currently evaluated under DC 5226 as well as DC 5010.  For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding DC 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  Id.  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the disability is equally balanced between one level and the next higher level.  Id. at Note (2). 

Under DC 5226, a 10 percent disability evaluation is assigned when there is ankylosis, favorable or unfavorable, of the long finger of either hand.  Under DC 5227, a noncompensable evaluation is assigned when there is ankylosis, favorable or unfavorable, of the ring or little finger of either hand.  The Note to DC 5226 and 5227 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy. 

Under DC 5228 for limitation of motion of the thumb, a non-compensable evaluation is assigned for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent evaluation is assigned when the gap is one to two inches (2.5 to 5.1 cm); a 20 percent evaluation is assigned when the gap is more than two inches (5.1 cm).  The same ratings apply for either hand.

Under DC 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  The same ratings apply for either hand.

Under DC 5230, a 0 percent disability evaluation is assigned for any limitation of motion of the ring or little finger of either hand. 

Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

Disabilities involving the evaluation of ankylosis of limitation of motion of single or multiple digits of the hand will be rated according to Diagnostic Codes 5216-5230.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed, his right hand digit conditions affect his major extremity, and will be evaluated accordingly.

Traumatic Degenerative Osteoarthritis Third Metacarpal Phalangeal Joint of the Right Hand -Evidence and Analysis

The Board notes in the Veteran's records confusing references using different terminology over time for exactly which fingers are under discussion at any one time.  Hereinafter, the Board will use the terminology and descriptions from 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand to standardize the references to the particular fingers in this decision.

During active service, the Veteran was involved in a motor vehicle accident in June 1978 and was ejected from the vehicle, injuring his right hand and his right knee.  X-rays showed a right third finger dislocation, along with soft tissue injury to the wrist, hand, and knee.  The following month, the Veteran was seen for follow-up treatment, and x-rays of the right hand showed no significant abnormalities.  The remainder of the Veteran's service treatment records during active service are silent for any problems with the right hand.

The Veteran had a military examination in July 1986 for entry into the National Guard.  This examination was negative for any hand complaints and the examiner considered it a "normal" examination.

The Veteran received a VA examination in March 2006.  The Veteran complained solely about his right ring finger and denied problems, pain, or discomfort with the other digits of his right hand.  The Veteran had no tenderness over any of the metatarsal joints of the right hand, and no tenderness over the PIP or DIP joints.  There were no masses and his skin was normal.  The range of motion was measured in the four fingers, with the MCP joint flexing to 90 degrees.  The PIP joint flexed to 100 degrees, and the DIP joint flexed to 80 degrees.  The examiner noted the Veteran can approximate his right thumb to each of the distal metacarpal heads, and had normal strength in his wrist in flexion and dorsiflexion.  Repeated flexion and extension of his fingers created no indication of pain or discomfort in his metacarpal joints.  The examiner noted no pain or discomfort on repeated flexion and extension of his wrist.  X-rays were taken as part of the examination, and there were no fractures, dislocation, or erosion for any of the fingers.  Degenerative changes of the third MCP joint were noted, and not for any other joint of the right hand.  The examiner assessed premature symptomatic and traumatic changes that caused degenerative osteoarthritis at the third metacarpal phalangeal joint of the right hand most likely caused by previous location of the joint.  

The Veteran received x-rays of his right hand and wrist as part of other private orthopedic treatment in July 2006.  Radiographic views of the right hand and wrist demonstrated no specific osseous abnormalities.

In a private treatment record from October 2007, the Veteran's range of motion for his right hand third metacarpal joint was flexion 90 degrees and extension 0 degrees.  No further evaluation was available regarding this treatment note.

The Veteran received a VA examination in August 2011.  The Veteran reported occasional ache of his right ring finger with prolonged activity and occasional cramping and stiffness in the hand.  The examiner noted tenderness to palpation in the MCP joint without joint enlargement.  The neurovascular sensory was intact, and there was no evidence of triggering.  The joint was stable.  Range of motion of the MCP joint was 95 degrees both active and passive against resistance.  There was no pain, fatigue, weakness, or incoordination with repetition.  The examiner noted a prior x-ray revealed mild degenerative changes, but no acute abnormalities, and no evidence of fractures, dislocations, or erosions.  The examiner noted the Veteran had carpal tunnel surgery on his right wrist in August 2009 and noted it was specifically for the carpal tunnel and not for any finger.  

The Veteran received a VA examination for all his right hand digits in November 2016.  The Veteran reported aching in the service-connected third metacarpal phalangeal joint (ring finger) of the right hand, and the examiner noted the Veteran used a cane to assist ambulation that seemed to irritate that joint.  The examiner measured range of motion for each finger of the right hand with flexion MCP 90 degrees, PIP 100 degrees, and DIP 70 degrees and extension 0 degrees in MCP, PIP, and DIP.  There was no gap between the pad of the thumb and the finger, and there was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted no pain on examination with use of the hand or the particular fingers.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue for any right hand digit.  The Veteran was able to perform repetitive use testing with no change in range of motion measurements.  Hand grip strength was 5 on a scale of 5.  X-rays taken as part of this examination revealed no degeneration of the joint of this ring finger, and no degeneration of the second digit middle/long finger as well.  There is a history noted of traumatic arthritis on the third metacarpal phalangeal joint of the right hand, but none on the adjacent long finger.  No ankylosis was noted for any finger or for the hand itself.  Imaging studies indicated arthritis in the right hand, but not in multiple joints of the same hand.

For the service-connected third metacarpal phalangeal joint (ring finger) of the right hand disability rated under Diagnostic Codes 5010-5226, the Board finds that a compensable rating is not warranted for the entire period under appeal.  Range of motion for the digit is within normal limits during all evaluations in the Veteran's claims file, as discussed above.  No examination disclosed the presence of ankylosis of the ring finger, or any other finger.  VA examinations in this period did not note pain on motion for the Veteran's hand or any of his digits.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Hand grip and strength was not diminished on any examination when measured.  No flare-ups have been noted.  A higher evaluation is not warranted unless there is limitation of motion, or demonstrated pain on motion.  For DC 5010, evaluated under DC 5003, a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints and may also be applied once to multiple joints if there is no limited or painful motion.  38 C.F.R. § 4.71a.  Here, there is only one service-connected joint with no pain on motion or limitation of motion.  A higher evaluation is not warranted unless there is limitation of motion, or demonstrated pain on motion.  Likewise, the evidence does not show that the Veteran found to be equally served by amputation of the right ring finger; thus a rating under DC 5154 for amputation of the finger is not warranted.  Id.

The Board considered the possibility of staged ratings for the Veteran's third metacarpal phalangeal joint (ring finger) of the right hand disability, but at no time during the period on appeal has the disability warranted more than the assigned rating after a review of the claims file.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Lastly, the Veteran is not entitled to ratings under other diagnostic codes 5228, 5229, and 5030 because they are not applicable given the medical facts in this appeal.  38 C.F.R. § 4.71a.

Therefore, the Board finds that the preponderance of evidence is against assigning a compensable rating for the Veteran's third metacarpal phalangeal joint (ring finger) of the right hand disability.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5010-5226 (2017); see also 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  All potentially applicable diagnostic codes have been considered, and there is no basis to assign an alternative evaluation for the Veteran's ring finger of the right hand disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Neither the Veteran nor his representative has raised any other issues concerning the third metacarpal phalangeal joint (ring finger) of the right hand disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation for traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand is denied.


REMAND

The Veteran also claims entitlement to service connection for a disability of the second (middle or long) finger of the right hand, to include as secondary to his service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint of the right hand.  The Veteran asserts that the degenerative arthritis found in his service-connected ring finger of the right hand is now also present in the second (middle or long) finger.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain clear conclusions with supporting data, along with a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the November 2016 examination report did not provide an adequate opinion and will remand for a clarifying opinion.

The Board remanded this appeal in February 2015 for a VA examination for his right second finger and opinions regarding the possibility of either direct service connection or secondary service connection, along with specific direction to explain the reasons behind any opinions expressed and conclusions reached.  This was not accomplished after the February 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has never received a VA opinion regarding direct service connection for the second digit of the right hand and the Board considers the opinion regarding the possibility of secondary service connection to be inadequate.  While the Board considers the VA November 2016 examination itself adequate, an addendum opinion regarding both direct and secondary service connection is required to adjudicate the Veteran's claim for entitlement to service connection for his second digit of the right hand disability.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any further private or VA medical records identified and authorized for release by the Veteran.

2.  Thereafter, obtain a VA addendum opinion from a qualified examiner, different from the November 2016 examiner, to address the nature and etiology of the Veteran's claimed disability of the second digit (middle or long finger) of the right hand.  The Veteran need not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, should be reviewed by the examiner, and a note that it was reviewed should be included in the report.  A complete copy of this remand should also be reviewed by the examiner to insure knowledge of what is required of the requested addendum opinion.

After reviewing the claims file and the specific remand instructions, the examiner should opine to the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's second digit (middle or long finger) of the right hand disability is related to his active duty service, or is otherwise related to any in-service disease, event, or injury?

i. If not, is it at least as likely as not (a fifty percent probability or greater) that the second digit (middle or long finger) of the right hand disability was caused by the Veteran's service-connected traumatic degenerative osteoarthritis of the third metacarpal phalangeal joint (ring finger) of the right hand or its residuals?

ii. If the service-connected third digit (ring finger) disability did not cause the second digit (middle or long finger) disability, is it at least as likely as not (a fifty percent probability or greater) that the second digit (middle or long finger) disability was aggravated by the third digit (ring finger) disability or its residuals? 

iii. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the second digit (middle or long finger) disability by third digit (ring finger) disability. 

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony and other evidence. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


